DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10-19 and 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 17 have been amended to include the limitation of “ethanol-soluble cannabinoid oils”, “cannabinoids oils solubilized in ethanol”. Neither original claims nor original specification provide support for these limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-8, 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0018995 A1) in view of Wilson (US 4,041,180 A), Szymanowski (US 2012/0124704 A1) and Bennett (https://www.leafly.com/news/cannabis-101/what-is-decarboxylation What is Decarboxylation and Why Does Your Cannabis Need It? April 30, 2016). 
Allbud.com (Guide to Cannabis, Trichomes, Kief and Hash) (https://www.allbud.com/learn/story/guide-cannabis-trichomes-kief-and-hash published December 15, 2015) is employed as evidence as discussed below.
In regard to claims 1 and 17, Smith discloses beer infused with a “liquid infusible substance” (Abstract). In regard to “liquid infusible substance”, Smith discloses green teas, black teas ([0005], [0006] ([0007]) or marijuana ([0008]). 
In regard to marijuana serving as “liquid infusible substance”, Smith discloses: 
[0008] Marijuana, another liquid-infusible substance has been shown to reduce inter-ocular pressure in the eye preventing the disease glaucoma, which can lead to blindness from progressing. Marijuana is also used by AIDS patients and cancer patients to stimulate their appetite and counteract weight loss. Other benefits of marijuana include analgesic and pain relief properties produced by its active ingredient THC. It has also been found that marijuana reduces nausea and vomiting effects suffered by cancer patients being treated with chemotherapy. 

Claim 1 further recites conventional method steps of beer preparation such as mashing, lautering the mash, boiling of wort, hopping the wort, cooling the wort, fermenting with yeast, filtering and packaging. All these steps are conventional steps of beer preparation as evidenced by Smith: 
[0004] The process of preparing fermented beverages, such as beer, cider, ale, porter, malt liquor and other similar fermented alcoholic beverages, is historically well established. As practiced in modern breweries, the process, in brief, comprises preparing a mash of malt, usually with cereal adjuncts, and heating the mash to create soluble proteins and convert starches into sugars and dextrins. The insoluble grains are filtered off and washed with hot water, which is combined with the soluble material. The resulting wort is boiled in a brew kettle to inactivate enzymes, sterilize the wort, extract desired hop components from added hops, and coagulate certain protein-like substances. The wort is then strained to remove spent hops and coagulate then cooled and pitched with yeast and fermented. The fermented brew, known as "green" or "ruh" beer, is then aged ("lagered"), clarified, filtered, and carbonated to produce a desired beer.

In regard to the recitations of incorporation of marijuana into beer at least in step of adding hops and heating and the mashing, lautering the mash, boiling of wort, hopping the wort, cooling the wort, fermenting with yeast, filtering and packaging, Smith discloses the following an exemplary embodiment where “liquid infusible substance” is added during the step of boiling the wort: 
[0092] The embodiment shown in FIG. 7 depicts a process of making a beverage that is infused with a tea. In the embodiment shown in FIG. 7 barley kernels are combined with water and malting begins. Barley spends approximately 40 hours in tanks of water wherein the water is drained periodically and subsequently refilled. However, this time can be any convenient period. Next, moistened barley is germinated 704 by spreading it on a surface. In one embodiment the barley is spread on a surface in depths of 10-20 cm or using any convenient depth. However, in alternate embodiments germination can be completed in any known or convenient manner. 
[0093] In step 706 of the embodiment shown in FIG. 7, malt kilning is completed by placing green malt into the kiln to dry. Kilning can be performed in any known or convenient manner. After the malt is kilned, the malt can then be milled 708. In the milling process shown in FIG. 7, malt can be cracked open to expose the endosperm. In one embodiment milling is achieved by using a roller mill. Milling can be performed in any known or convenient manner. After milling is completed and the endosperm is exposed 708, the milled malt and solid adjuncts are mixed with water during mashing 710. In the embodiment shown in FIG. 7, mashing 710 includes mixing warm water with milled grain in a vessel such that enzymes can convert proteins and starches to simple sugars. In one embodiment, water can be adjusted during mashing by adding mineral salts to adjust the pH of the mixture and produce the desired pH profile between 5.5 and 5.6 for mashing. However, in alternate embodiments any known or convenient method for mashing can be used and various pH profiles can be used. [0094] After the step of mashing 710, wort separation 712 can be completed. In one embodiment, mash is transferred to the lauter tun. Sweet wort is run off into the brew kettle and the mash is rinsed with hot water. In another embodiment sweet wort is transferred to the mash tun where the mash is sparged and grains are extracted. However, in alternate embodiments any known or convenient method to separate wort can be used. 
[0095] Once mashing 710 is finished the step of wort boiling 714 can be completed. In one embodiment wort is boiled for at least one hour and hops are added throughout the boil. However, in alternate embodiments any known or convenient method to boil wort can be used. In the embodiment detailed above 714, tea can be added in the amount of 1/16 lb per 5 lbs gallons of wort. However, in alternate embodiments tea or other liquid-infusible substances can be added in any quantity to form a desired taste. 
[0096] Subsequent to wort boiling 714, wort-cooling 716 can be completed. In one embodiment wort is cooled on heat plate exchangers in a single stage utilizing chilled water and the cold break is removed. In another embodiment wort is cooled in multiple stages with ambient water and glycol and the, cold break is removed. However, in alternate embodiments any known or convenient method to cool wort can be used. 
[0097] After the step of wort cooling 716, fermenting 718 can be completed. Chilled wort is transferred to the fermenter and yeast is pitched beginning the fermentation process. Yeast is pitched into the fermenter and the yeast consumes wort sugars converting them into alcohol and carbon dioxide. In one embodiment yeast is pitched and allowed to ferment the wort for eight days at 39-48 degrees Fahrenheit or any convenient time at any convenient temperature. In another embodiment yeast is pitched and allowed to ferment the wort for 48 hours or any convenient time. However, in alternate embodiments any known or convenient method to ferment wort can be used. 
[0098] Next conditioning 720 is completed. During conditioning the green beer is matured. 
[0099] In one embodiment lagering is utilized which comprises of a secondary fermentation of the remaining fermentable extract at a reduced rate that is controlled by low temperatures and low yeast count. In another embodiment maturation is accomplished through bottle conditioning which involves secondary fermentation and clarification in the bottle induced by adding yeast and sugar to the beer. In another embodiment, secondary fermentation of cask-conditioned beers is induced by adding hops, sugars and yeast. 
[0100] However, in alternate embodiments any known or convenient method to condition green beer can be used.
[0101] After the step of conditioning 720, filtration 722 can be completed. Filtration is employed to remove residual yeast. In one embodiment powder filters using diatomaceous earth is used during filtration. In another embodiment depth filters are used for filtration made from a variety of materials, including melt-blown polypropylene, and polyester. However, in alternate embodiments any known or convenient method to filter beer can be used or filtration may not be conducted. 
[0102] Next carbonation 724 is completed. In one embodiment mechanical carbonation is accomplished by adding carbon dioxide gas to the filtered beverage. However, in alternate embodiments any known or convenient method to carbonate beer can be used.
[0103] While this embodiment depicts tea as being added at step 714 tea can be added before, after or during any of the steps described above. Various types of teas and amounts can be used. Furthermore while FIG. 7 and the associated description show the process of making tea infused beer, a similar process may be employed to make cider infused with any liquid infusible substance, using any known or convenient process to make cider. 
[0104] While FIG. 7 and associated description describe one process for making beer, any known or convenient process can be used. Moreover while the steps of FIG. 7 are depicted in a specific sequence, the steps may be conducted in any known of convenient order. Additionally, in alternate embodiments additional known or convenient steps may be added and/or various steps may not be performed in order to produce various tastes and/or textures. Smith further discloses alternative embodiments where “liquid infusible substance” is added at different stages of beer preparations (see Fig.1-Fig.12). 

Smith is silent as to adding oxygen to the wort prior to fermentation. 
However, addition oxygen to the wort prior to fermentation is a well-known technique in the brewing art. Wilson discloses introduction of oxygen into a fermentation liquid. Wilson discloses: 
In the fermentation of brewers wort, particularly in fermentation processes carried out in deep fermentation vessels, the introduction of oxygen into the wort is required to maintain the yeast in an active condition (Col 1 lines 24-27); As has been mentioned, the invention is particularly applicable for oxygenating wort, and problems currently exist with this step. The oxygenation of high specific gravity wort during fermentation by bubbling oxygen or air into the fermentation vessel leads to foaming problems which are very difficult to overcome (except by addition of anti-foaming agents) and are also characterized by a certain unpredictability. 
The present invention when applied to oxygenating wort can reduce or eliminate these problems, due to the greatly reduced volume bubbling of gas introduced in the form of bubbles. Also, with the invention, it is possible to oxygenate at a slow rate over a prolonged time, which is particularly advantageous with high specific gravity worts during fermentation where most acute foaming may occur. This increases the possibility of satisfactory fermentation at high specific gravity by allowing successful oxygenation during fermentation, thus assisting in keeping the yeast active and alive. A further advantage of this application of the invention is that with high specific gravity wort, oxygenation carried out during fermentation reduces the ester level in the fermented wort and this allows some control of flavour, reducing another obstacle to high specific gravity fermentation where the beer is subsequently to be diluted (Col 2 lines 28-53). 
Were oxygen is to be introduced into wort with the invention it is preferred to introduce an oxygen solution rather than air solution as approximately five times as much oxygen can be introduced into the wort for a given amount of carrier liquid in this way. Obviously, for a given amount of oxygen difficulty might be encountered if the dilution rate of the wort were increased five-fold. 
(24)   With all gases it may be advantageous for the gas solution carrier liquid to be cooled to below ambient atmospheric temperature, for instance to 2.degree. C., as at this temperature about 50% more gas can be dissolved in the carrier liquid than at 18.degree. C., irrespective of pressure. Against the resultant saving in oxygenation plant size will have to be considered the difficulties of conveying the cold liquid and keeping it cold as it is transported to fermentation vessels. In addition difficulties in injecting the oxygenated carrier liquid may be encountered as it is likely to warm up as it reaches the injection point in the fermentation vessel. (25)   A typical brewery wort may contain about 6 ppm oxygen, that is about 1 grm. oxygen per barrel (36 Imperial gallons) of wort prior to fermentation. If oxygen is dissolved in water at 2.degree. C. and 1 atmosphere pressure, there is 0.066 grms/liter oxygen in the water, or at 5 atmosphere pressure there is 0.32 grms/liter. To give 1 grm. oxygen per barrel one therefore requires 15.2 liters of water per barrel if oxygenated at 1 atmosphere, and 3.1 liters per barrel if oxygenation at 5 atmospheres giving respective dilution rates of 9.3% and 1.9%. A similar oxygen requirement over a long period, for instance between 2 and 48 hours, towards the end of fermentation may be needed with high specific gravity worts to reduce ester levels. (26)   Thus it may be said that in carrying out oxygenation of wort by the method of the invention the oxygen should be dissolved in aqueous solution under a pressure of at least 3 atmospheres and preferably 5-10 atmospheres or even up to 20 atmospheres and at a temperature up to 25.degree. C., more preferably 2.degree.-18.degree. C (Col. 4 lines 6-45). 
One of ordinary skill in the art would have been motivated to oxygenate beer wort prior to fermentation in order to maintain the yeast in active condition and to achieve successful fermentation. 
Smith does not discuss what part of marijuana plant is employed as in the beer production.
Szymanowski discloses method for infusing Cannabis, the method comprising preparing the Cannabis, placing the Cannabis in an infusible liquid, wherein the infusible liquid is suitable for human consumption such as beer, wine or distilled spirit  (claims 1-4);
Szymanowski disclose multiple benefits of Cannabis (i.e. marijuana): 
[0003] There is longstanding belief and growing scientific evidence that Cannabis has medicinal properties to fight cramps, pain, migraines, convulsions, muscle spasms, and loss of appetite and can attenuate nausea and vomiting, among other things. Cannabis has been, and is currently being, used for industrial products in construction, textiles, and paper products because of its strong fibrous properties. Cannabis is also highly nutritious and used in cuisine around the world, including Japan, Peru, Burma, Nepal and Morocco. 
Szymanowski discloses that Cannabis (i.e. marijuana) plant matter used for infusion of an alcoholic beverage such as beer can include leaves, stem, flower, seeds or any other portion of a Cannabis plant:  
[0032] The plant matter 204 can include any portion of the Cannabis plant desired. For example, the plant matter 204 can include leaves, stem, flower, seeds or any other portion of a Cannabis plant. The plant matter 204 can be from a single species and variety of Cannabis. Additionally or alternatively, the plant matter 204 can come from multiple species and/or multiple varieties of Cannabis. 
[0044] FIG. 5 shows that the system 500 can include pre-processed Cannabis 502. In at least one implementation, pre-processing the Cannabis includes harvesting and collecting the desired Cannabis products. The portion of Cannabis which is used can include the leaves, stalks, seeds, flowers or any other portion of the plant. One of skill in the art will appreciate that different portions of the plant include different chemical compounds in different ratios, allowing a user to produce the desired ratio and concentration. 
Szymanowski discloses that marijuana is used to infuse alcoholic beverage such as beer ([0026], claim 4). Hence, one of ordinary skill in the art would have been motivated to employ flowers and leaves of marijuana as a “liquid infusible substance” in the method of Smith. Both Smith and Szymanowski disclose infusing of beer with marihuana. Both discloses that marijuana contains various medicinal substances. One of ordinary skill in the art would have been motivated to employ flowers and leaves of marijuana as a “liquid infusible substance” in the method of Smith in order to fight cramps, pain, migraines, convulsions, muscle spasms, and loss of appetite and reduce nausea and vomiting. 
Claim 1 further includes the limitation of decarboxylated marijuana and addition of “kief”. In regard to claims 1, 3 and 17, Smith is silent as to the marijuana being decarboxylated. It is noted that “kief” is the term that is associated with marijuana. Also known as “pollen,”  “dry sieve” or simply “sift,” kief generally refers to the unprocessed trichomes that fall off the marijuana plant. Therefore, by disclosing marijuana trichomes, Bennett discloses “kief”
Bennett discloses:
Decarboxylation is the process that activates compounds in cannabis such as THC. All cannabinoids contained within the trichomes of raw cannabis flowers have an extra carboxyl ring or group (COOH) attached to their chain. For example, tetrahydrocannabinolic acid (THCA) is synthesized in prevalence within the trichome heads of freshly harvested cannabis flowers. In most regulated markets, cannabis distributed in dispensaries contains labels detailing the product’s cannabinoid contents. THCA, in many cases, prevails as the highest cannabinoid present in items that have not been decarboxylated (e.g., cannabis flowers and concentrates). THCA has a number of known benefits when consumed, including having anti-inflammatory and neuroprotective qualities. But THCA is not intoxicating, and must be converted into THC through decarboxylation before any effects can be felt. 
The two main catalysts for decarboxylation to occur are heat and time. Drying and curing cannabis over time will cause a partial decarboxylation to occur. This is why some cannabis flowers also test for a presence of small amounts of THC along with THCA. Smoking and vaporizing will instantaneously decarboxylate cannabinoids due to the extremely high temperatures present, making them instantly available for absorption through inhalation. 
The THCA in cannabis begins to decarboxylate at approximately 220 degrees Fahrenheit after around 30-45 minutes of exposure. Full decarboxylation may require more time to occur. Many people choose to decarboxylate their cannabis at slightly lower temperatures for a much longer period of time in attempts to preserve terpenes. Many mono and sesquiterpenes are volatile and will evaporate at higher temperatures, leaving potentially undesirable flavors and aromas behind. The integrity of both cannabinoids and terpenoids are compromised by using temperatures that exceed 300 degrees F, which is why temperatures in the 200’s are recommended. 
In order to decarboxylate cannabis at home, all you need is some starting material, an oven set to 220-235 degrees F (depending on your location and oven model), some parchment paper, and a baking tray. Finely grind your cannabis until the material can be spread thin over parchment and placed on your baking sheet. Allow the cannabis to bake for 30-45 minutes, or longer if desired.

Hence, one of ordinary skill in the art would have been motivated to decarboxylate marijuana in order to activate its active compounds such as THC. As evidenced by Bennet the plant material could be decarboxylate by drying at approximately 220 degrees Fahrenheit after around 30-45 minutes of exposure. Bennet discloses that useful marijuana substances are contained within the trichomes of the raw marijuana plant. As evidenced by allbud.com, kief which is also known as “pollen,”  “dry sieve” or simply “sift,” kief generally refers to the unprocessed trichomes that fall off the marijuana plant. Allbud.com discloses that kief is contained within the trichomes of marijuana plant. Therefore, by disclosing marijuana trichomes, Bennet discloses kief. Since marijuana trichomes is a source of THC and Smith teaches use of THC, one of ordinary skill in the art would have been further motivated to include marijuana plant parts with trichomes that contain kief in order to use desired benefits of marijuana.
In regard to the newly added limitations of “ethanol-soluble cannabinoid oils”, “cannabinoids oils solubilized in ethanol”, it is noted that although the reference do not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the presence of  “ethanol-soluble cannabinoid oils”, “cannabinoids oils solubilized in ethanol” in decarboxylated marijuana,  would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
State somewhat differently, “ethanol-soluble cannabinoid oils”, “cannabinoids oils solubilized in ethanol” are inherently present in decarboxylated marijuana.
In regard to claim 2, Smith discloses primary and secondary fermentations ([0097], [0098], [0099]). 
In regard to claim 4-5, Szymanowski does not require oil or alcohol tincture. 
In regard to claim 6, Smith discloses:
[0097] After the step of wort cooling 716, fermenting 718 can be completed. Chilled wort is transferred to the fermenter and yeast is pitched beginning the fermentation process. Yeast is pitched into the fermenter and the yeast consumes wort sugars converting them into alcohol and carbon dioxide. 
In regard to claims 7-9, Smith further discloses alternative embodiments where “liquid infusible substance” is added at different stages of beer preparations including mashing, lautering and fermenting (see Fig.5, Fig.6, Fig. 9). 
In regard to claim 10, Smith discloses barley [(0023], [0035], claims 3-11 and 20).
In regard to claim 16, Szymanowski discloses that marijuana imparts bitter taste ([0030], [0033], [0034]).

Claim 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0018995 A1) in view of Wilson (US 4,041,180 A), Szymanowski (US 2012/0124704 A1) and Bennett (https://www.leafly.com/news/cannabis-101/what-is-decarboxylation What is Decarboxylation and Why Does Your Cannabis Need It? April 30, 2016) as applied to claim 1 above and further in view of Obrecht (US 2011/0318454 A1). 
In regard to claims 11-15, Smith discloses: 
As practiced in modern breweries, the process, in brief, comprises preparing a mash of malt, usually with cereal adjuncts, and heating the mash to create soluble proteins and convert starches into sugars and dextrins ([0004]). 
Smith is silent as to the adjuncts as recited in claims 11-15. 
Obrecht et al discusses the term wort in the context of brewing of beer: 
[0020] The term wort has the conventional meaning in the art. It is the liquid filtered and obtained from the mash after lautering step in the brewing process. A conventional brewing process may be outlined in the following way: The starting material is malted (i.e. dampened, germinated and subsequently dried) barley or other malted grains (for example, sorghum) and/or unmalted adjuncts, called the grist. During the mashing step, where the grist is grounded and mixed with water, heated and stirred, the carbohydrates are degraded to fermentable sugars by the aid of the enzymes naturally present in the malt. After mashing, it is necessary to separate the liquid extract (the wort) from the solids (spent grain particles and adjuncts) in order to get clear wort. This process is described as lautering or mash filtration. After lautering, hops are added to the wort and then the wort is boiled. Boiled cooled and filtered wort is then aerated and fermented with yeast. The fermented beer is filtered and packed. The wort of this invention may be made from malted grains or from unmalted grains or combination of both. Examples of grains that can be used for making wort include all cereals, for example, barley, wheat, spelt wheat, rye, oats, triticale, rice, corn, buck wheat, quinoa, amaranthus, sorghum, other millets etc. The grist may also include other starch containing materials, for example but not limited to, sago, chestnut etc. 

Obrecht et al discloses that “[e]xamples of grains that can be used for making wort include all cereals, for example, barley, wheat, spelt wheat, rye, oats, triticale, rice, corn, buck wheat, quinoa, amaranthus, sorghum, other millets etc.”. Hence, one of ordinary skill in the art would have been motivated to modify Smith in view of Obrecht et al and to include conventional adjuncts in the grist composition as disclosed by Obrecht et al.

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0018995 A1) in view of Wilson (US 4,041,180 A), Szymanowski (US 2012/0124704 A1) and Bennett (https://www.leafly.com/news/cannabis-101/what-is-decarboxylation What is Decarboxylation and Why Does Your Cannabis Need It? April 30, 2016) as applied to claims 1 and 17 above and further in view of Magakian (RU 2110563 C1). 
Allbud.com (Guide to Cannabis, Trichomes, Kief and Hash) (https://www.allbud.com/learn/story/guide-cannabis-trichomes-kief-and-hash published December 15, 2015) is employed as evidence as discussed below.
Claims 21 and 22 have been added and recite addition of Kief as a part of packaging step.
As stated above, Smith discloses addition of liquid infusible substance such as  marijuana to beer at all stages of beer production (Fig. 1 -Fig.12). Magakian discloses flavoring of beer with hops where hops are added to beer prior to bottling and further contained in the bottle:
The beer, obtained from barley malt, hops, beer-making yeast, sugar and water, and containing carbon dioxide, additionally contains dried granulated baker's yeast, in amount 0.333 g per 1 l, which is introduced directly into ready beer during portioning into bottles (or cans) and sealing (Abstract).
One of ordinary skill in the art would have been motivated to modify the combination of Smith, Wilson, Szymanowski and Bennett in view of Magakian and to add Kief directly to the bottle as a part of packaging steps in order to provide beer with liquid-infused substance and ensure presence of Kief compounds in beer. Addition of liquid-infusing substance directly into the bottle has been known Therefore to add Kief directly inti beer bottle would have been obvious.

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
On page 2 of the Reply to the Final Office action mailed 12/26/2021, Applicant presents the following arguments:
None of the cited references, either individually or in combination, disclose either a literal description or an understanding of the connection between oil-based THC and CBD (for example) arising from the decarbonization process of marijuana and the ability of ethanol to solubilize these oils, as opposed to water, which does not solubilize these oils, resulting in less desirable beverages from both an effectiveness and a flavor aspect. In particular, Smith fails to disclose any information about the marijuana used in the process, apparently suggesting that it may be used in place of tea (which contains and is used as a water-soluble compound), which is known not to work to produce the desired psycho active effects. Szymanowski discloses creation of an alcohol tincture of cannabis, which is a process to be explicitly avoided by Applicant’s claimed process, due to issues with flavor, taste and/or potency when the tincture is added to or otherwise combined with an existing product.

In response to Applicant’s arguments, it is noted that Smith teaches addition of marijuana containing THC to beer during any stage of beer production to infuse beer with THC. Smith discloses beer infused with a “liquid infusible substance” (Abstract). In regard to “liquid infusible substance”, Smith discloses green teas, black teas ([0005], [0006] ([0007]) or marijuana ([0008]). In regard to marijuana serving as “liquid infusible substance”, Smith discloses: 
[0008] Marijuana, another liquid-infusible substance has been shown to reduce inter-ocular pressure in the eye preventing the disease glaucoma, which can lead to blindness from progressing. Marijuana is also used by AIDS patients and cancer patients to stimulate their appetite and counteract weight loss. Other benefits of marijuana include analgesic and pain relief properties produced by its active ingredient THC. It has also been found that marijuana reduces nausea and vomiting effects suffered by cancer patients being treated with chemotherapy. 

Smith is not relied upon as a teaching of ethanol-soluble cannabinoid oils or decarboxylated marijuana.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Smith is not relied upon as a teaching of decarboxylation of marijuana.  Bennett is relied upon as a teaching of decarboxylation of marijuana.  Szymanowski is not relied upon as a teaching of pre mixing of cannabis with water. Szymanowski is relied upon as a teaching of Cannabis (i.e. marijuana) plant matter used for infusion of an alcoholic beverage such as beer can include leaves, stem, flower, seeds or any other portion of a Cannabis plant.
Further in this regard, it is noted that Smith teaches THC as an active ingredient of marijuana that is responsible for the benefits of marijuana. Bennet discloses that only after decarboxylation THCA is converted to THC. Therefore, by teaching THC containing marijuana, Smith requires decarboxylation.
Further in regard to the newly added limitations of “ethanol-soluble cannabinoid oils”, “cannabinoids oils solubilized in ethanol”, it is noted that although the reference do not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the presence of  “ethanol-soluble cannabinoid oils”, “cannabinoids oils solubilized in ethanol” in decarboxylated marijuana,  would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
State somewhat differently, “ethanol-soluble cannabinoid oils”, “cannabinoids oils solubilized in ethanol” are inherently present in decarboxylated marijuana.
In response to Applicant’s arguments regarding addition of marijuana to beer in multiple stages of production and as part of packaging steps, it is noted that Smith discloses addition of liquid infusible substance such as  marijuana to beer at all stages of beer production (Fig. 1 -Fig.12). Magakian discloses flavoring of beer with hops where hops are added to beer prior to bottling and further contained in the bottle:
The beer, obtained from barley malt, hops, beer-making yeast, sugar and water, and containing carbon dioxide, additionally contains dried granulated baker's yeast, in amount 0.333 g per 1 l, which is introduced directly into ready beer during portioning into bottles (or cans) and sealing (Abstract).
One of ordinary skill in the art would have been motivated to modify the combination of Smith, Wilson, Szymanowski and Bennett in view of Magakian and to add Kief directly to the bottle as a part of packaging steps in order to provide beer with liquid-infused substance and ensure presence of Kief compounds in beer. Addition of liquid-infusing substance directly into the bottle has been known Therefore to add Kief directly inti beer bottle would have been obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791